NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 08-3081


                           UNITED STATES OF AMERICA

                                            v.

                                  WESLEY SNYDER,
                                            Appellant


                      Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                          (D.C. Criminal No. 07-cr-00450-1)
                        District Judge: Honorable Yvette Kane


                       Submitted Under Third Circuit LAR 34.1(a)
                                    July 12, 2010

        Before: RENDELL, JORDAN and GREENAWAY, JR., Circuit Judges.

                                 (Filed : July 21, 2010 )


                              OPINION OF THE COURT


RENDELL, Circuit Judge.

      Wesley A. Snyder pled guilty to one count of Mail Fraud Affecting a Financial

Institution in violation of 18 U.S.C. § 1341. The District Court sentenced him to 146

months’ imprisonment, three years supervised release, restitution in the amount of
$29,267,080, and a $100 special assessment. Snyder’s sentencing range under the

Guidelines was 121 to 151 months. On appeal, Snyder urges that the District Court

unreasonably applied the sentencing factors set forth in 18 U.S.C. § 3553(a). We

conclude the District Court imposed a procedurally and substantively reasonable

sentence, and we will affirm the District Court’s sentencing order.

                                             I.1

       We review the District Court’s sentencing for reasonableness under an abuse-of-

discretion standard. Gall v. United States, 522 U.S. 38, 51 (2007). We must “first ensure

that the District Court committed no significant procedural error,” and, if no procedural

error was committed, then we must “consider the substantive reasonableness of the

sentence imposed.” Id. As we noted in United States v. Ausburn:

              In considering a criminal defendant’s claim that a sentence is
              unreasonable, a reviewing court asks whether the district
              court: (1) exercised its discretion by giving “meaningful
              consideration to the § 3553(a) factors; and (2) applied those
              factors reasonably by selecting a sentence grounded on
              reasons that are logical and consistent with the [§ 3553(a)]
              factors. When we reach this last step, we apply a deferential
              standard, the trial court being in the best position to determine
              the appropriate sentence in light of the particular
              circumstances of the case.

502 F.3d 313, 328 (3d Cir. 2007) (quotations omitted). Section 3553(a) lists seven factors

that a sentencing court must consider. The first factor is a broad command to consider


       1
        The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. This court has
appellate jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742.

                                              2
“the nature and circumstances of the offense and the history and characteristics of the

defendant.” 18 U.S.C. § 3553(a)(1). The second factor requires the consideration of the

general purposes of sentencing, including:

              the need for the sentence imposed-
              (A) to reflect the seriousness of the offense, to promote
              respect for the law, and to provide just punishment for the
              offense;
              (B) to afford adequate deterrence to criminal conduct;
              (C) to protect the public from further crimes of the defendant;
              and
              (D) to provide the defendant with needed educational or
              vocational training, medical care, or other correctional
              treatment in the most effective manner.

18 U.S.C. § 3553(a)(2). The third factor pertains to “the kinds of sentences available,” 18

U.S.C. § 3553(a)(3); the fourth to the Sentencing Guidelines; the fifth to any relevant

policy statement issued by the Sentencing Commission; the sixth to “the need to avoid

unwarranted sentence disparities,” 18 U.S.C. § 3553(a)(6); and the seventh to “the need to

provide restitution to any victim,” 18 U.S.C. § 3553(a)(7).

       At the time of sentencing, Snyder was 72 years old and had no criminal history.

Snyder had been the owner and operator of six businesses in the Reading, PA area. On

September 18, 2007, all six of Snyder’s companies filed for bankruptcy. Investigations

by postal inspectors and state and federal agencies followed. These investigations

revealed that Snyder had operated a mortgage-related “Ponzi” scheme through the United

States mails, successfully defrauding more than 800 individuals out of more than $29

million. Snyder pled guilty to one count of Mail Fraud Affecting a Financial Institution

                                             3
in violation of 18 U.S.C. § 1341. The District Court sentenced him to 146 months’

imprisonment, three years supervised release, restitution in the amount of $29,267,080,

and a $100 special assessment.

       Snyder contends that the District Court should have granted a downward variance

based on the individual circumstances of this case and Snyder’s individual characteristics

in accordance with § 3553(a). Specifically, Snyder urges that the District Court did not

adequately consider his age, poor health, history of community service, and lack of

malicious intent.

       This contention has no merit. The District Court considered the § 3553(a) factors

and weighed them appropriately before imposing a sentence at the higher end of the

Guidelines. The District Court noted Snyder’s age as well as the fact that the crime

Snyder had been convicted of had continued for two decades. The District Court

acknowledged Snyder’s history of community service but drew attention to the

devastation brought upon the community by Snyder’s criminal activity. The District

Court likewise gave Snyder credit for his guilty plea and acceptance of responsibility

even though the Court failed to find Snyder’s statement of remorse persuasive. Finally,

the District Court considered the more than 600 victim impact statements submitted to the

Court, detailing a staggering amount of loss. In weighing all of the factors set forth in

§ 3553(a) and considering the circumstances as a whole, the District Court concluded that

just punishment warranted a sentence at the high end of the Guidelines range. In sum, it



                                              4
is clear that the District Court properly considered the sentencing factors set forth in

§ 3553(a) and imposed a reasonable sentence.

                                             III.

       For the reasons set forth above, we will AFFIRM the Order of the District Court.




                                              5